DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1 and 8-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Kim et al. (U.S. Patent Application Publication # 2015/0009878 A1) teach “a method and apparatus for accessing a channel in a wireless local area network (LAN) system.” (Fig(s).35-36; Paragraph [0001]), in view of Li et al. (U.S. Patent Application Publication # 2017/0237532 A1) teach a packet architecture that includes a queue size field (Paragraph [0147]). For example, “The queue-size field may redefine this value to mean that, when queue size is set to 255, it indicates a mode change (i.e., changing the channel access mode).”(Paragraph [0147])”, and Jin et al. (U.S. Patent Application Publication # 2018/0278308 A1) teach the “WLAN may be configured to implement one or more protocols of the IEEE 802.11 communication standard, which may include a channel access scheme, such as DSSS, OFDM, OFDMA, etc. A WLAN may operate in a mode, e.g., an infrastructure mode, an ad-hoc mode, etc.”(Paragraph [0025]), fail to disclose: “wherein the signal processing portion controls data of the wireless signal to be buffered in the memory area when the frequency band currently used by the surrounding wireless terminal is identical to the frequency band currently used by the wireless terminal.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-5 and 7 are also allowed by virtue of their dependency on claim 1.
Regarding claim 8, the best prior art found during the examination of the present, Kim et al. (U.S. Patent Application Publication # 2015/0009878 A1) teach “a method and apparatus for accessing a channel in a wireless local area network (LAN) system.” (Fig(s).35-36; Paragraph [0001]), in view of Li et al. (U.S. Patent Application Publication # 2017/0237532 A1) teach a packet architecture that includes a queue size field (Paragraph [0147]). For example, “The queue-size field may redefine this value to mean that, when queue size is set to 255, it indicates a mode change (i.e., changing the channel access mode).”(Paragraph [0147])”, and Jin et al. (U.S. Patent Application Publication # 2018/0278308 A1) teach the “WLAN may be configured to implement one or more protocols of the IEEE 802.11 communication standard, which may include a channel access scheme, such as DSSS, OFDM, OFDMA, etc. A WLAN may operate in a mode, e.g., an infrastructure mode, an ad-hoc mode, etc.”(Paragraph [0025]), fail to disclose: “wherein the process of parsing the wireless signal comprise:
controlling data of the wireless signal to be buffered in the memory area when the frequency band currently used by the surrounding wireless terminal is identical to the frequency band currently used by the wireless terminal.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 9, the best prior art found during the examination of the present, Kim et al. (U.S. Patent Application Publication # 2015/0009878 A1) teach “a method and apparatus for accessing a channel in a wireless local area network (LAN) system.” (Fig(s).35-36; Paragraph [0001]), in view of Li et al. (U.S. Patent Application Publication # 2017/0237532 A1) teach a packet architecture that includes a queue size field (Paragraph [0147]). For example, “The queue-size field may redefine this value to mean that, when queue size is set to 255, it indicates a mode change (i.e., changing the channel access mode).”(Paragraph [0147])”, and Jin et al. (U.S. Patent Application Publication # 2018/0278308 A1) teach the “WLAN may be configured to implement one or more protocols of the IEEE 802.11 communication standard, which may include a channel access scheme, such as DSSS, OFDM, OFDMA, etc. A WLAN may operate in a mode, e.g., an infrastructure mode, an ad-hoc mode, etc.”(Paragraph [0025]), fail to disclose: “wherein the parsing the wireless signal comprise:
controlling data of the wireless signal to be buffered in the memory area when the frequency band currently used by the surrounding wireless terminal is identical to the frequency band currently used by the wireless terminal.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wang et al. (U.S. Patent Application Publication # 2016/0316473 A1) teach “the AP can transmit the current channel combinations configuration to the client devices in a MAC management frame.”(Paragraph [0060])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
January 15, 2022